Case: 13-13234   Date Filed: 07/30/2014   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13234
                        Non-Argument Calendar
                      ________________________

                       Agency No. A097-939-260


SIP TJHIN BONG,
FALU HAVALENA,
YVONNA HENDRA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (July 30, 2014)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-13234     Date Filed: 07/30/2014   Page: 2 of 8


      Sip Bong, along with his wife and daughter, natives and citizens of

Indonesia, seek review of the Board of Immigration Appeals’s (“BIA”) decision,

affirming the Immigration Judge’s (“IJ”) denial of Bong’s application for asylum

and withholding of removal. On appeal, Bong argues that, based on his asylum

application and credible testimony, which was supported by the background

evidence of country conditions, he established that he suffered past persecution

based on his Chinese ethnicity and Christian religion. He further argues that his

testimony and the current country condition evidence, specifically the 2011 State

Department Country Report and Human Rights Watch’s World Report 2012,

established that he had a well-founded fear of future persecution. Lastly, Bong

argues that the evidence established that he would more likely than not be

persecuted as a Chinese Christian in Indonesia, and thus, the IJ erred in denying

him withholding of removal.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). When the BIA explicitly agrees with the

findings of the IJ, we review the decision of both the BIA and the IJ as to those

issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). Because the

BIA agreed with the IJ’s findings, and made additional observations, we review

both decisions.

                                          2
              Case: 13-13234     Date Filed: 07/30/2014   Page: 3 of 8


      In a petition for review of a BIA decision, we review factual determinations

under the substantial evidence test. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1350 (11th Cir. 2009). Under the substantial evidence test, we draw every

reasonable inference from the evidence in favor of the decision, and reverse a

finding of fact only if the record compels a reversal. Id. at 1351. We must affirm

if the BIA’s decision is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. The fact that the record may

support a contrary conclusion is insufficient to reverse. Adefemi v. Ashcroft, 386
F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      An applicant for asylum must meet the Immigration and Nationality Act’s

(“INA”) definition of a refugee. INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The

INA defines a refugee as a person who cannot return to his home country due to

“persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” INA

§ 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To establish eligibility for asylum, a

petitioner must demonstrate either past persecution, or a well-founded fear of

future persecution, based on a statutorily listed factor. Ruiz v. U.S. Att’y Gen., 440
F.3d 1247, 1257 (11th Cir. 2006). The alien must present “specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005). If the

                                          3
              Case: 13-13234     Date Filed: 07/30/2014    Page: 4 of 8


petitioner demonstrates past persecution, there is a rebuttable presumption that he

has a well-founded fear of future persecution. Ruiz, 440 F.3d at 1257. If the

petitioner cannot demonstrate past persecution, he must demonstrate that his well-

founded fear of future persecution is subjectively genuine and objectively

reasonable. Id.

      An alien seeking withholding of removal similarly must show that his “life

or freedom would be threatened in that country because of the alien’s race,

religion, nationality, membership in a particular social group, or political opinion.”

INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The burden of proof for

withholding of removal, however, is “more likely than not,” and, thus, is “more

stringent” than the standard for asylum relief. Sepulveda, 401 F.3d at 1232.

Where a petitioner fails to establish a claim of asylum on the merits, often he

necessarily fails to establish any claims for withholding of removal. See Zheng v.

U.S. Att’y Gen., 451 F.3d 1287, 1292 (11th Cir. 2006).

      We have held that “persecution is an extreme concept, requiring more than a

few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sanchez Jimenez v. U.S. Att’y Gen.,

492 F.3d 1223, 1232 (11th Cir. 2007). In determining whether an alien suffered

past persecution, the IJ must consider the cumulative effects of the incidents. De

Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir. 2008). We have

                                          4
               Case: 13-13234     Date Filed: 07/30/2014    Page: 5 of 8


previously concluded that circumstances involving only minimal violence do not

compel a conclusion of persecution. See Kazemzadeh, 577 F.3d at 1353

(upholding the BIA’s determination of no past persecution where the petitioner

was “arrested while participating in a student demonstration, interrogated and

beaten for five hours, and detained for four days, but . . . did not prove that he

suffered any physical harm,” and state authorities monitored him after his release

and ordered him to appear before a university disciplinary committee and a state

court); Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (upholding

the BIA’s determination of no past persecution where the petitioner was threatened

with arrest by students who lacked the power to carry out that threat, “in

conjunction with [a] minor beating” that merely resulted in “scratches and

bruises”); Sepulveda, 401 F.3d at 1231 (upholding the BIA’s determination of no

past persecution where petitioner received “menacing telephone calls and threats”

and the restaurant where she worked was bombed). As to economic persecution,

we have held that “employment discrimination which stops short of depriving an

individual of a means of earning a living does not constitute persecution.”

Barreto-Claro v. U.S. Att’y Gen., 275 F.3d 1334, 1340 (11th Cir. 2001) (holding

that although petitioner suffered employment discrimination, lost his job as a taxi

driver, and was forced to take menial work, he was not persecuted).



                                           5
              Case: 13-13234     Date Filed: 07/30/2014    Page: 6 of 8


      On the other hand, for example, we have held that repeated death threats

accompanied by the attempted kidnapping of the petitioner’s daughter and the

attempted murder of the petitioner whose moving vehicle was shot at multiple

times, but was he not struck by the bullets or physically injured, constituted

persecution. See Sanchez Jimenez, 492 F.3d at 1233. In reaching this conclusion,

we rejected the IJ’s reliance on the fact that the petitioner managed to escape from

his persecutors unharmed and concluded that being shot at while driving was

“sufficiently ‘extreme’ to constitute persecution.” Id. We have also held that the

petitioner suffered past persecution based on the totality of the verbal death threats,

an attempted attack, and one attack by three gunmen who threw the petitioner to

the ground, hit him with the butt of a rifle, and broke his nose that occurred over an

18-month period. Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1257-58 (11th Cir.

2007).

      Substantial evidence supports the BIA’s determination that Bong failed to

establish past persecution. Bong’s testimony established that, during the May 1998

riots, rocks were thrown at him as he drove his motorcycle and his store was looted

and burned. It also established that, when he was operating his store, the native

Indonesians demanded money from him and threatened to kill him. When

compared to our precedent, the incidents described by Bong do not compel the

finding that these incidents were anything more than isolated incidents of verbal

                                           6
              Case: 13-13234      Date Filed: 07/30/2014   Page: 7 of 8


harassment or intimidation. See Kazemzadeh, 577 F.3d at 1353; Djonda, 514 F.3d

at 1174; Sepulveda, 401 F.3d at 1231. Moreover, contrary to Bong’s assertion on

appeal, the mistreatment he experienced was not nearly as extreme as the situation

presented in Sanchez Jimenez. See Sanchez Jimenez, 492 F.3d at 1233.

Additionally, the IJ and BIA did not base their determination that Bong did not

suffer past persecution solely on the fact that he did not suffer any physical harm;

instead the IJ and BIA’s decisions reflect that the BIA considered the cumulative

effects of the incidents and determined that they did not rise to the level of

persecution. As to Bong’s claim of past economic persecution, nothing in the

record compels the conclusion that Bong’s inability to continue to operate a

business in Indonesia constituted persecution because no evidence indicated that

his inability to do so deprived him of the means of earning a living. See Barreto-

Claro, 275 F.3d at 1340.

      Substantial evidence also supports the BIA’s determination that Bong did

not have a well-founded fear of future persecution. Because Bong failed to

establish that he suffered past persecution, he is not entitled to a presumption of a

well-founded fear of future persecution. See Ruiz, 440 F.3d at 1257. Bong cites no

record evidence that establishes that he has a well-founded fear of future

persecution in Indonesia on account of his Chinese ethnicity. Instead, he only

argues that the BIA erred in concluding that he did not have well-founded fear of

                                           7
               Case: 13-13234     Date Filed: 07/30/2014    Page: 8 of 8


future persecution on account of his Christian religion. While the World Report

2012 does state that incidents of religious violence got more deadly and more

frequent in 2011, this statement in the report, in light of the other evidence alone,

does not compel the conclusion that Bong demonstrated a well-founded fear of

future persecution. As the BIA correctly indicated, the 2011 State Department

International Religious Freedom Report provided that the Indonesian constitution

protected religious freedom, even though there were some laws and regulations

that restricted it. While the report did note that there are societal abuses or

discrimination based on religious freedom and that there were isolated incidents of

religiously motivated terrorism, this does not indicate individual Christians were

likely to be singled out for persecution. Accordingly, Bong did not submit specific

and detailed facts that established that he would be singled out for persecution. See

Sepulveda, 401 F.3d at 1231.

      Because Bong failed to establish a claim of asylum on the merits, he failed

to establish any claim for withholding of removal. See Zheng, 451 F.3d at 1292.

Therefore, the BIA did not err in denying his applications for asylum and

withholding of removal. Accordingly, we deny Bong’s petition for review.

      PETITION DENIED.




                                           8